988 F.2d 70
UNITED STATES of America, Appellee,v.Virgil J. VAN STELTON;  Carol Van Stelton;  Van SteltonFarms, Ltd., Appellants.
No. 92-3874.
United States Court of Appeals,Eighth Circuit.
Submitted March 19, 1993.Decided March 26, 1993.

Appeal from the United States District Court for the Northern District of Iowa, Edward J. McManus, Senior Judge, U.S.D.C.
Appellants were not represented by counsel.
Willis A. Buell, Asst. U.S. Atty., Sioux City, IA, for appellee.
Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Virgil J. and Carol Van Stelton and Van Stelton Farms, Ltd., appeal the district court's1 entry of judgment in favor of the United States in this foreclosure action filed on behalf of the Farmers Home Administration.   We affirm.


2
The Van Steltons argue that the district court lacked jurisdiction, that the district court failed to require the United States to hold a settlement conference, and that a copy of the motion for summary judgment filed by the United States was never served upon them.   They also argue that the United States failed to register with the Iowa Secretary of State as a foreign corporation and that as a result, it could not conduct business within the state.   We reject each of these arguments as meritless.   Van Stelton Farms, Ltd., a corporation, is not a party to this appeal because it is not represented by counsel, and a corporation cannot appear pro se.   See Carr Enters., Inc. v. United States, 698 F.2d 952, 953 (8th Cir.1983) (per curiam).


3
Accordingly, we affirm.



1
 The Honorable Edward J. McManus, Senior United States District Judge for the Northern District of Iowa